UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2270


DALJIT SINGH,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 18, 2012                 Decided:   April 27, 2012


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Petition for review denied by unpublished per curiam opinion.


Daljit Singh, Petitioner Pro Se.      Ada Elsie Bosque, Matthew
Allan Spurlock, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daljit Singh, a native and citizen of India, petitions

for    review    of    an   order    of   the     Board   of    Immigration      Appeals

(“Board”) denying his motion to reopen immigration proceedings.

We have reviewed the record and the Board’s order and conclude

that    the    Board    did   not    abuse       its   discretion     in   denying   the

motion    to     reopen.       See    8   C.F.R.        § 1003.2(a),       (c)   (2011).

Accordingly, we deny the petition for review for the reasons

stated by the Board.           See In re: Singh (B.I.A. Oct. 21, 2011).

We also deny the Attorney General’s pending motion to dismiss.

We    dispense    with      oral    argument      because      the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                             2